UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7718


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORONDE S. MABRY, a/k/a Oronde’ Sylvester Mabry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00028-REP-2)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oronde S. Mabry, Appellant Pro Se.        Richard Daniel Cooke,
Assistant United States Attorney, Matthew Childs Ackley, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oronde    S.   Mabry    appeals   the   district   court’s   order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           United States v. Mabry, No. 3:07-cr-

00028-REP-2 (E.D. Va. Sept. 19, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                      2